Citation Nr: 1108799	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for sebaceous cysts, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2007 and June 2009, the Board, in part, remanded the Veteran's claims for additional development.

In a February 2010 statement, the Veteran indicated that he wished to add his back problems to his service-connected disabilities.  As this issue has not been developed for appellate review, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  The Board notes that the Veteran was previously denied service connection for lumbosacral strain by March 1981 and October 1991 rating decisions.


FINDINGS OF FACT

1.  The Veteran's service-connected sebaceous cysts do not affect more than 40 percent of his entire body or 40 percent of exposed areas, and systemic therapy involving corticosteroids or other immunosuppressive drugs has not been required.  Visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement, have not been shown.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for service-connected sebaceous cysts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

2.  The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through June 2003, September 2007, and June 2010 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim for an increased rating and a TDIU.  The Veteran was told that the evidence must show that his service-connected disability had gotten worse or increased in severity.  He was also informed of the criteria for a TDIU and that the evidence must show that his service-connected disabilities prevent him from substantially gainful employment.  The September 2007 and June 2010 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

(The Board notes that the June 2010 notice letter was sent pursuant to the Board's June 2009 remand.  This was requested in order to send an updated VCAA letter that included language in compliance with the holding by the United States Court of Appeals for Veterans Claims (Court) in Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  In September 2009, the United States Court of Appeals for the Federal vacated and remanded the Court's decision in Vazquez-Flores v. Peake.  See Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).)

The Board also finds that the June 2003, September 2007, and June 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Although the complete notice to the Veteran was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in October 2010, which followed the June 2010 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, a remand of the issues on appeal for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Centers (VAMCs) in Poplar Bluff and St. Louis, Missouri.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Additionally, in May 2005 and February 2009, the Veteran was provided VA examinations in connection with his claims, the reports of which are of record.  The reports contain sufficient evidence by which to evaluate the Veteran's sebaceous cysts in the context of the rating criteria and to determine whether his service-connected disabilities prevent him from obtaining substantially gainful employment.  Furthermore, the Veteran was afforded a hearing before the Board in April 2007, the transcript of which is also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Sebaceous Cysts

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

By way of background, the Veteran was granted service connection for sebaceous cysts by a rating decision dated in September 1998.  This was a re-characterization of his previously service-connected "chest boils."  A 30 percent rating was assigned for sebaceous cysts under Diagnostic Code 7806 for "eczema."  In May 2000, the Board granted an increase to 50 percent.  The Board determined that the manifestations of the Veteran's sebaceous cysts more closely approximated an exceptionally repugnant disability picture.  The 50 percent rating was the maximum schedular rating allowable under the diagnostic code.  See 38 C.F.R. § 4.118 (Diagnostic Code 7806) (2002).  

Prior to the filing of the claim on appeal, substantive changes were made to the schedular criteria for evaluating disabilities involving the skin.  See 67 Fed. Reg. 49590-99 (July 31, 2002).  These criteria apply to the Veteran's claim.  

Diagnostic Code 7806 was re-titled "dermatitis or eczema."  Under this diagnostic code, a 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or for constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (Diagnostic Code 7806) (2010).

A rating in excess of 50 percent is also possible under Diagnostic Code 7800 for disfigurement of the head, face, or neck.  Under this diagnostic code, an 80 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (Diagnostic Code 7800) (2008).

Note 1, following Diagnostic Code 7800, provides that the eight characteristics of disfigurement are:  a scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6 cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  Id.

(While the claim was in remand status, the rating schedule for evaluating scars (including for disfigurement of the head, face, or neck) was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.)

At his hearing, the Veteran testified that he has cysts that recur as often as every six months.  He stated that the cysts are all over his body and that they are painful.  The Veteran stated that the cysts are ultimately disfiguring, particularly the ones on his face.

The Veteran underwent VA examination of the skin in May 2005.  The examiner reviewed the claims file, noted the medical history, and interviewed and examined the Veteran.  The examiner found about 12 cysts on the Veteran's head, 12 on the face, 6 on the posterior shoulders, and 12 on the chest to abdomen.  To the extent the Veteran's cysts are analogous to dermatitis or eczema, the examiner addressed the area affected.  The examiner stated that it was very difficult to state because the cysts are just small areas.  In regards to the exposed areas of the face and head, the examiner stated that probably less than 1 percent was affected.  The examiner stated that less than 1 percent of the entire body was affected.  Thus, even though the examiner found it difficult to precisely describe the area affected by the cysts, it did not even closely approximate the 40 percent threshold for either exposed or total body area as set forth in the rating criteria.  Additionally, there was no indication that the Veteran's cysts required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the previous 12-month period.  The only treatment that was noted was a surgical removal of one cyst with some antibiotics after the surgery.  Therefore, the May 2005 VA examination does not provide a basis for assigning an evaluation in excess of 50 percent when the cysts are rated as analogous to dermatitis or eczema.  See 38 C.F.R. § 4.118 (Diagnostic Code 7806).

The examiner also commented on facial scar disfigurement.  It was noted that the only problems were well-healed surgical scars.  There was no indication that the Veteran's sebaceous cysts resulted in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  Thus, the May 2005 VA examination does not provide a basis for assigning an evaluation in excess of 50 percent when the cysts are rated as analogous to disfigurement to the head, face, or neck.  See 38 C.F.R. § 4.118 (Diagnostic Code 7800) (2008).

The Veteran underwent additional VA skin examination in February 2009.  The examination included photographs that have been associated with the claims file pursuant to the Board's remand.  The examination was conducted by a VA dermatologist who reviewed the claims file, and interviewed and examined the Veteran.  In regards to the affected area, the examiner found multiple cysts and removal scars on the scalp, face, neck, chest, and back.  The examiner determined that 1 percent of exposed areas were affected and 5 to 10 percent of unexposed areas were affected.  The percentage calculations of 14 cysts on the head and face, and 30 cysts on the trunk were provided by the examiner.  Additionally, the examiner noted that the Veteran had no systemic treatment with steroids or accutane in the previous 12 months.  Therefore, the February 2009 VA examination does not provide a basis for assigning an evaluation in excess of 50 percent when the cysts are rated as analogous to dermatitis or eczema.  See 38 C.F.R. § 4.118 (Diagnostic Code 7806).

With respect to possible disfigurement, the examiner stated that there was no disfigurement.  The photographs appear to support the opinion.  There was no indication that the Veteran's sebaceous cysts resulted in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  Thus, the February 2009 VA examination does not provide a basis for assigning an evaluation in excess of 50 percent when the cysts are rated as analogous to disfigurement to the head, face, or neck.  See 38 C.F.R. § 4.118 (Diagnostic Code 7800) (2008).

Medical records obtained during the pendency of the claim from the Poplar Bluff and St. Louis VAMCs, and the Missouri Delta Medical Center, show that the Veteran receives treatment for sebaceous cysts.  Treatment has included surgical removal of the cysts.  Although the VA and private treatment records show regular treatment for the disability, they do not contain evidence suggesting that the area affected by the cysts is more than 40 percent of the entire body or more than 40 percent of exposed areas, or that the Veteran requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.  Moreover, the treatment records do not reflect that the Veteran's cysts result in disfigurement of the head, face, or neck that meets the criteria for an 80 percent rating.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected sebaceous cysts do not affect more than 40 percent of his entire body or 40 percent of exposed areas and systemic therapy involving corticosteroids or other immunosuppressive drugs has not been required.  Additionally, visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement have not been shown.  In view of these findings, the Board concludes that the criteria for a rating in excess of 50 percent for service-connected sebaceous cysts have not been met and a rating increase is not warranted.  This is so for the entire rating period.  See Hart, 21 Vet. App. at 509-10.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's sebaceous cysts have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for a rating in excess of 50 percent for sebaceous cysts must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran has been awarded service connection for:  sebaceous cysts, evaluated as 50 percent disabling; limitation of motion of the cervical spine, evaluated as 10 percent disabling; and tender scars on the right lower lip, the left lower lip, and the left chin, each evaluated as 10 percent disabling.  The disabilities combine to be 70 percent disabling.  See 38 C.F.R. § 4.25 (2010).  As such, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran has submitted multiple VA Form 21-8940s (Veteran's Application for Increased Compensation Based on Unemployability).  He primarily asserts that he is unable to work as a result of his skin conditions.   In a January 2003 application, the Veteran stated that he last worked as a seasonal farm laborer in 2002.  He indicated that he last had full-time work in 1999.  The Veteran reported that he had a high school education.  In four additional applications submitted in 2010, the Veteran indicated that he last had full-time work on various dates in 2003 and that he became too disabled to work on various dates in 2003 and 2004.

In July 2003, a former employer returned a request for information.  It was noted that the Veteran was laid off of work in October 2002 as a farm laborer and that he had lost no time during the previous 12 months due to disability.  Notably, treatment records from Missouri Delta show that the Veteran was involved in a motor vehicle accident the day after his last day on the job with the farm employer.

At his April 2007 Board hearing, the Veteran testified that his most recent employment was as a farm laborer in 2003.  He stated that the dust, dirt, and sun associated with farm labor irritated his skin.  The Veteran stated that he was also self-conscious of the scarring and that the scars were sore.  He also indicated that his cervical spine problems affected his employment, including as a result of pain, restlessness, pushing, pulling, and lifting.

In May 2005, a VA examiner commented on the employability of the Veteran.  When considering the effects of the Veteran's skin conditions, the examiner noted that, although the skin problems are an irritant and the Veteran is a little self conscious of the exposed sites, they do not prevent him from being employable.  The same examiner considered other disabilities as well.  It was noted that the Veteran had some generalized stiffness and pain throughout his entire body, including in the cervical spine.  However, the examiner gave the opinion that this would not make him totally unemployable.

The evidence shows that Veteran's service-connected disabilities impair his earning capacity in civilian occupations.  However, the combined 70 percent disability rating compensates him for this impairment.  See 38 C.F.R. § 4.1.  The medical opinion evidence, which is persuasive because it finds support in the records, reflects that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The Veteran also has multiple non-service-connected disabilities, including eye problems, hypertension, sinusitis, tobacco use, gastroesophageal reflux disease (GERD), degenerative joint disease of the right shoulder, and arthralgia of the ankles, knees, hips, lumbosacral spine, elbows, and wrists.  However, these disabilities are not for consideration in a TDIU analysis.  Because the evidence shows that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation, the Board concludes that a TDIU is not warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

For the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49, at 53-56.


ORDER

An increased rating for sebaceous cysts is denied.

Entitlement to TDIU is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


